--------------------------------------------------------------------------------

Exhibit 10.1

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
by and among
THERMAFREEZE PRODUCTS CORPORATION,
AQUAMER MEDICAL CORP.
and
AQUAMER SHIPPING CORP.

--------------------------------------------------------------------------------

Dated as of March 21, 2010


ASSET PURCHASE AGREEMENT

            ASSET PURCHASE AGREEMENT, dated as of March 21, 2010, by and among
THERMAFREEZE PRODUCTS CORPORATION, a Delaware corporation (the "Seller"),
AQUAMER MEDICAL CORP., a Delaware corporation ("Aquamer"), and AQUAMER SHIPPING
CORP., a Delaware corporation and wholly-owned subsidiary of Aquamer (the
"Purchaser").

            WHEREAS, the Seller is involved, inter alia, in the design and
development of metalized liners potentially to be offered for sale in the
intermodal shipping market (collectively, the "Product Development");

            WHEREAS, the Seller is a party to that certain Consultant Services
Agreement dated as of October 1, 2009 by and between the Seller and Thomas
Belina ("Consultant"), pursuant to which, inter alia, Consultant develops and
designs metalized liners offered for sale in the intermodal shipping market (the
"Consulting Agreement"); and

            WHEREAS, the Seller desires to sell to the Purchaser, and the
Purchaser desires to purchase from the Seller, those assets of the Seller used
or useful in the Product Development upon the terms and conditions hereinafter
set forth.

            NOW, THEREFORE, in consideration of the mutual agreements contained
herein, intending to be legally bound hereby, the parties hereto agree as
follows:

Article I  

CERTAIN DEFINITIONS

            The terms defined in Appendix I attached hereto, whenever used in
this Agreement (including, without limitation, the exhibits and schedules
attached hereto), shall have the meanings given to them in Appendix I.

Article II  

PURCHASE AND SALE OF ASSETS; PURCHASE PRICE

            2.01          Sale of the Acquired Assets.

                        (a)                At the Closing, subject to the terms
and conditions of this Agreement, the Seller shall sell, transfer, convey,
assign and deliver to the Purchaser, and relinquish exclusively to the Purchaser
in perpetuity all right, title and interest in and to the Acquired Assets and
the Product Development.

                        (b)               In furtherance of this Agreement, from
and after the Closing Date, the Purchaser shall: (i) receive and be entitled to
exercise in full all rights and benefits pertaining to the Acquired Assets and
the Product Development and perform all other such acts in relation thereto as
the Purchaser, in its sole discretion, deems advisable; and (ii) subject to
Indemnitor's rights pursuant to Section 7.04, be entitled to institute and
prosecute all suits and proceedings and take all actions, in its own name or in
the name of the Seller, as the case may be, as the Purchaser, in its sole
discretion, may deem necessary or proper to collect, assert, or enforce any
claim, right, or title of any kind in and to any and all of the Acquired Assets
and the Product Development.

            2.02          Liabilities.

                        (a)                Assumed Liabilities.  At Closing, the
Purchaser shall assume, and from and after the Closing the Purchaser shall be
obligated to discharge and perform, the liabilities and obligations of the
Seller under the Contracts that are included in the Acquired Assets to be
performed after the Closing Date (the "Assumed Liabilities").

                        (b)               Excluded Liabilities.  Except for the
Assumed Liabilities, neither the Purchaser nor any of its Affiliates shall
assume or otherwise be liable in respect of, or be deemed to have assumed or
otherwise be liable in respect of, any debt, claim, obligation, or other
liability of the Seller, or any of its Affiliates (the "Excluded Liabilities"),
regardless or whether such debt, claim, obligation, or other liability is
matured or unmatured, contingent or fixed, known or unknown.

            2.03          Purchase Price.  The aggregate purchase price (the
"Purchase Price") for the Acquired Assets and the covenants contained in Section
4.01 of this Agreement shall be delivered to the Seller at Closing as follows:
(i) 15,000,000 shares of the common stock, par value $0.0001 per share, of
Aquamer (the "Shares") and (ii) a promissory note, with Purchaser as maker,
accruing interest at an annual rate of 6.00% and maturing 120 days following the
Closing in the aggregate principal amount of One Hundred Thousand Dollars
($100,000) in the form attached as Exhibit A hereto (the "Promissory Note").

Article III  

CLOSING AND PAYMENT OBLIGATION

            3.01          Closing.  The consummation of the purchase and sale
contemplated by this Agreement (the "Closing") shall be held at the offices of
Pryor Cashman LLP, 7 Times Square, New York, New York simultaneously with the
execution of this Agreement.  The date of the Closing is sometimes herein
referred to as the "Closing Date."  By mutual agreement of the parties, the
Closing may be alternatively accomplished by facsimile transmission to the
respective offices of legal counsel for the parties of the requisite documents,
duly executed where required, with originals to be delivered by overnight
courier service on the next business day following the Closing.

            3.02          Deliveries by the Seller.  Subject to the terms and
conditions of this Agreement, in reliance on the representations, warranties and
agreements of the Purchaser contained herein, and in consideration of the
Purchase Price, the Seller agrees to deliver at the Closing the following, all
reasonably satisfactory in form and substance to the Purchaser and its legal
counsel: (i) a duly executed bill of sale for all of the Acquired Assets of the
Seller substantially in the form attached hereto as Exhibit B; (ii) a duly
executed assignment and assumption agreement necessary to transfer to the
Purchaser the Contracts, substantially in the form attached hereto as Exhibit C
(the "Assignment and Assumption Agreement"); (iii) evidence satisfactory to the
Purchaser in its sole discretion that any and all Encumbrances on the Acquired
Assets have been released; (iv) all lists, accounts, books and records included
as Acquired Assets pursuant to Appendix I, Section 1.01(e); and (v) all other
deeds, endorsements, assignments and other instruments as, in the reasonable
opinion of counsel for the Purchaser, are required to vest in the Purchaser all
right, title and interest in and to any of the Acquired Assets.

            3.03          Deliveries by the Purchaser.  Subject to the terms and
con­ditions of this Agreement, in reliance on the representations, warranties
and agreements of the Seller contained herein, and in consideration of the
Acquired Assets, the Purchaser agrees to deliver at the Closing the following,
all reasonably satisfactory in form and substance to the Seller and its legal
counsel: (i) the Shares; (ii) the Promissory Note; (iii) a duly executed
Assignment and Assumption Agreement; and (iv) such other assignment, transfer
and assumption documents and instruments as in the reasonable opinion of counsel
of the Seller may be reasonably required to effectuate the terms of this
Agreement and to comply with the terms hereof.

Article IV

ADDITIONAL AGREEMENTS

            4.01          Agreement Not to Solicit and to Maintain
Confidentiality.

                        (a)                For good and valuable consideration
and in furtherance of the sale of the Acquired Assets and the Product
Development to the Purchaser hereunder, in order to insure that the Purchaser
obtains the benefits it reasonably expects to obtain hereunder and to more
effectively protect the value and goodwill of the Acquired Assets and the
Product Development, the Seller (the "Restricted Party") covenants and agrees
that, for the period ending on the third (3rd) anniversary of the Closing Date,
the Restricted Party will not, nor will any of its Affiliates, without the prior
written consent of the Purchaser, its successor or assignee, directly or
indirectly induce or attempt to persuade any customer, supplier, licensor or
licensee of the Products or any business that markets or licenses the Products,
to terminate or modify such relationship, or otherwise interfere with such
relationship.

                        (b)               The Restricted Party hereby expressly
represents and warrants that the Acquired Assets include Proprietary
Information.  The Restricted Party acknowledges and agrees that all such
Proprietary Information is confidential and proprietary and that a substantial
portion of the Purchase Price is being paid for such Proprietary Information and
that it represents a substantial investment having great economic and commercial
value to the Purchaser, and constitutes a substantial part of the value to the
Purchaser of the Product Development and the Acquired Assets.  The Restricted
Party acknowledges that the Purchaser would be irreparably damaged if any of
such Proprietary Information was disclosed to, or used or exploited on behalf
of, any Person or entity other than the Purchaser or its Affiliates. 
Accordingly, the Restricted Party covenants and agrees that the Restricted Party
shall not, without the prior written consent of the Purchaser, disclose, use or
exploit any such Proprietary Information, whether for the benefit of the
Restricted Party or of any third party or otherwise, except that the Restricted
Party may use or exploit a particular item of such Proprietary Information if
and to the extent (but only if and to the extent) that such item: (i) is or
becomes publicly known through no act of the Restricted Party; (ii) is required
to be disclosed to (or by order of) a governmental agency or a court of law or
otherwise as required by law; provided, that prior to any such disclosure,
notice of such requirement of disclosure is given to the Purchaser and the
Purchaser is afforded the reasonable opportunity to object to such disclosure;
(iii) is required to be disclosed to the Purchaser's Representatives working on
this transaction; (iv) has been disclosed to the Restricted Party after the date
hereof by a third party that is not under an obligation to the Seller or the
Purchaser to restrict disclosure of such information; or (v) has been
independently developed after the date hereof by the Restricted Party without
prior knowledge or use of such Proprietary Information.

                        (c)                The Restricted Party hereby expressly
acknowledges that money damages will be impossible to calculate and may not
adequately compensate the Purchaser in connection with an actual or threatened
breach by any Restricted Party of any of the provisions of this Section 4.01. 
Accordingly, the Restricted Party hereby expressly waives all rights to raise
the adequacy of the Purchaser's remedies at law as a defense if the Purchaser
seeks to enforce by injunction or other equitable relief the due and proper
performance and observance of the provisions of this Section 4.01.  In addition,
the Purchaser shall be entitled to pursue any other available remedies at law or
equity, including the recovery of money damages, in respect of the actual or
threatened breach of the provisions of this Section 4.01.

                        (d)               The Restricted Party and the Purchaser
acknowledge and recognize that each of the covenants contained in this Section
4.01 are integral to the sale to the Purchaser of the Acquired Assets and the
Product Development, that without the protection of such covenants the Purchaser
would not have entered into this Agreement, that the consideration paid by the
Purchaser as set forth in Section 2.03 hereof bears no relationship to the
damages the Purchaser may suffer in the event of any breach of such covenants,
and that such covenants contain limitations as to time, geographical area and/or
scope of activity to be restrained which are reasonable and necessary to protect
the Purchaser's business interests and the value of the Product Development and
the Acquired Assets.  If this Section 4.01 shall nevertheless for any reason be
held to be excessively broad as to time, duration, geographical scope, activity
or subject, the parties shall amend this Section 4.01 so that it will be
enforceable to the fullest extent compatible with applicable laws that shall
then apply.

            4.02          Bulk Sales Law.  The Purchaser hereby waives
compliance by the Seller with the provisions of all applicable state bulk sales
laws, and the Seller warrants and agrees to pay and discharge when due all
claims of creditors which could be asserted against the Purchaser by reason of
such noncompliance to the extent that such liabilities arise before or as a
result of the Closing, and the Seller hereby agrees to protect, defend, hold
harmless and indemnify the Purchaser from and against any such non-compliance
and all such claims and demands pursuant to the procedures set forth in Article
VII hereof which shall apply thereto in all respects.

            4.03          Further Cooperation.  Each of the Seller and the
Purchaser shall cooperate, and use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.

Article V  

REPRESENTATIONS AND WARRANTIES OF THE SELLER

            In order to further induce the Purchaser to enter into and perform
this Agreement, the Seller hereby represents and warrants to the Purchaser
subject to such exceptions as are disclosed in writing by Seller (each of which
disclosures, in order to be effective, shall delineate the section or subsection
to which they apply but shall also qualify such other sections or subsections in
this ‎Article V to the extent it is reasonably apparent on its face from a
reading of the disclosure item that such disclosure is applicable to such other
section or subsection and each of such exceptions shall be deemed to be
representations and warranties hereunder), as follows:

            5.01          Organization.  The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  The Seller has all requisite corporate power and authority to enable
it to own, lease or otherwise hold the Acquired Assets and to carry on the
Product Development as pre­sently conducted.  The Seller is duly qualified to do
business and in good standing in each jurisdiction in which the nature of the
Product Development or the ownership, leasing or holding of the Acquired Assets
makes such qualification necessary except when the failure to be so qualified
would not have a material adverse effect on the Product Development.   A list of
the jurisdictions in which the Seller is so qualified is set forth on Schedule
5.01 hereto.

            5.02          Authorization.  The Seller has all requisite power and
authority to enter into this Agreement and each Related Document to which it is
a party and to consummate the trans­actions contemplated hereby and thereby. 
All acts and other proceedings required to be taken by the Seller to authorize
the execution, delivery and performance of this Agreement and each Related
Document to which it is a party, and the consummation of the transactions
contemplated hereby and thereby have been duly and properly taken.  

            5.03          Valid and Binding.  This Agreement and each Related
Document constitutes a valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except that (i) such
enforce­ment may be limited by or subject to any bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to or limit­ing credi­tors' rights generally and (ii) the remedy of specific
per­formance and injunctive and other forms of equitable relief are subject to
certain equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

            5.04          No Violation.  The execution and delivery of this
Agreement and each Related Document by the Seller and the consummation of the
trans­actions contemplated hereby and thereby and compliance with the terms
hereof and thereof does not and will not conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a material benefit under or result in the creation
of any Encumbrance of any kind upon any of the Acquired Assets under, any
provision of (i) the Certificate of Incorporation or By-laws of the Seller, (ii)
any note, bond, mort­gage, indenture, deed of trust, license, lease, contract,
commitment or loan or other agreement to which the Seller is a party or by which
any of the Seller's properties or assets are bound, or (iii) any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to the
Seller or the property or assets of the Seller.

            5.05          Consents and Approvals. No consent, approval or
authorization of, or declaration, filing or registration with, any governmental
or regulatory authority or any court or other tribunal, and no consent or waiver
of any party to any Contract is required to be obtained by the Seller in
connection with the execution, delivery and performance of this Agreement and
each Related Document or the consummation of the transactions contemplated
hereby or thereby.

            5.06          Contracts and Commitments.  (a) All of the Contracts
constitute valid and binding agreements of the Seller and, to Seller's
Knowledge, each other party thereto, enforceable in accordance with their terms,
(b) with respect to the Contracts there are no existing defaults by the Seller
or, to Seller's Knowledge, by any other party thereto and there is no event
which (whether with or without notice, lapse of time or the happening or
occurrence of any other event) would constitute a default under the Contracts by
the Seller or, to Seller's Knowledge, by any other party thereto, (c) the Seller
is not restricted by agreement from carrying on in any geographical location the
Product Development as conducted on the Closing Date and (d) there are no
negotiations pending or in progress to revise any Contract.

            5.07          Intellectual Property and Technology.

                        (a)                Schedule 5.07(a) sets forth a true,
complete and correct list of each separately identifiable item of Acquired
Intellectual Property, including, but not limited to, Intellectual Property that
covers or is embodied in any Products, including an indication in each case of
which is Licensed Intellectual Property and the registered or unregistered
status of all copyrights, trademarks and service marks included within such
Acquired Intellectual Property.  All Intellectual Property set forth on Schedule
5.07(a) is either Owned Intellectual Property or Licensed Intellectual Property.

                        (b)               Each Person who has contributed to or
participated in the conception, reduction to practice, authoring, creation or
development of the Products, Services, Technology or any Owned Intellectual
Property (collectively, "IP Development Work") is set forth on Schedule
5.07(b).  No Person set forth on Schedule 5.07(b) has retained or been granted
any rights or licenses in the Products, Services, Technology or Owned
Intellectual Property.  Each such Person:

                                                (i)                  either (x)
is (or was at the time the IP Development Work was performed) a bona fide
employee of the Seller (and is identified as such on Schedule 5.07(b)) or (y)
has duly executed a "work-made-for-hire" agreement with the Seller (which
agreement is identified on Schedule 5.07(b) and a copy of which has been
provided to the Purchaser) covering such IP Development Work; and

                                                (ii)                if such IP
Development Work generated Intellectual Property consisting of, or Proprietary
Information describing, one or more inventions that have been patented or are
the subject of a pending patent application anywhere in the world, has executed
a valid written assignment of all rights of such Person in and to the results of
such Person's IP Development Work in favor of the Seller as assignee (which
assignment is identified on Schedule 5.07(b) and a copy of which has been
provided to the Purchaser).

                        (c)                The Seller owns all right, title and
interest in and with respect to all Acquired Intellectual Property (except for
Licensed Intellectual Property) free and clear of any Encumbrances, and the
Owned Intellectual Property is fully transferable, alienable and licensable by
the Purchaser without restriction.  Except as set forth on Schedule 5.07(c), the
Seller has not received (nor does the Seller have Knowledge of) any notice,
claim or allegation from any Person for any violation or infringement by the
Seller of any rights with respect to any Acquired Intellectual Property or
questioning the right of the Seller to unconditionally use, possess, transfer,
convey, distribute or otherwise dispose of either (i) any Technology, (ii) any
Owned Intellectual Property or (iii) any Acquired Intellectual Property at any
time used in the Product Development.  The Seller's use of the Technology and
Acquired Intellectual Property, past and present, has not and does not violate
or constitute a breach of any agreement, obligation, promise or commitment by
which the Seller or any of the Acquired Assets may be bound or constitute a
violation of any laws, regulations, ordinances, codes or statutes in any
jurisdiction. 

                        (d)               There is neither (i) any interference,
opposition, cancellation, reexamination or other contest, proceeding, action,
suit, hearing, investigation, charge, complaint, demand, notice, claim or
dispute relating to or affecting the Acquired Intellectual Property nor (ii) any
claim of infringement, misappropriation or other violation by the Seller of any
Intellectual Property or other proprietary rights of any other Person, in either
case pending or, to Seller's Knowledge, threatened against the Seller.  No
governmental agency or authority has disputed the Seller's right to obtain or
continue the Intellectual Property Registration of any Acquired Intellectual
Property that has at any time been the subject of an Intellectual Property
Registration, except where such dispute has been resolved in favor of issuing or
continuing such Intellectual Property Registration.

                        (e)                No licenses or other rights have been
granted to any Person by the Seller, and the Seller has no obligation to grant
to any Person any licenses or other rights, with respect to any Products,
Services, Technology or Acquired Intellectual Property.  The Seller has no
agreement to indemnify any individual or entity against any charge of
infringement of any Intellectual Property.  To Seller's Knowledge, and except as
set forth on Schedule 5.07(e), there has been no unauthorized use, disclosure,
infringement or misappropriation by any third party, including any employee or
former employee of the Seller, of any Products, Services, Technology,
Proprietary Information or Acquired Intellectual Property used or distributed in
connection with the Product Development.  No claims have been made by the Seller
for any violation or infringement by third parties of any rights with respect to
any of the Acquired Intellectual Property.  To Seller's Knowledge and except as
set forth on Schedule 5.07(e), there are no such claims that the Seller has the
right to make or assert against third parties (nor any reasonable basis
therefor).

                        (f)                 To Seller's Knowledge, neither the
manufacture, use, offer for sale, sale, licensing, distribution, copying or
other reproduction, transfer or disposal of any Product or Service by the Seller
(except as set forth on Schedule 5.07(f)), nor any other activity at any time
engaged in by the Seller in the course of conducting the Product Development (i)
infringes or misappropriates the Intellectual Property of any other Person, (ii)
violates the privacy rights of any Person or (iii) constitutes unfair
competition or trade practices under the laws of the United States.  The Seller
has not received notice from any Person that the Seller's use, offer for sale,
sale, licensing, transfer or disposal of the Products and Services, or any other
activity engaged in by the Seller in the course of conducting the Product
Development, infringes or misappropriates any Intellectual Property, violates
the privacy rights of any Person, or constitutes unfair competition or unfair
trade practices.

                        (g)                Schedule 5.07(g) sets forth a true,
complete and correct list of all Third-Party Licenses including, but not limited
to, all licenses for Software used by the Seller to create, modify, compile,
operate or support the Products and Services.  Except as set forth on Schedule
5.07(g), the Seller has all rights in the Technology and the Acquired
Intellectual Property necessary to conduct the Product Development as conducted
by the Seller and such rights will not be adversely affected as a result of or
in connection with the execution and delivery of this Agreement, the Closing or
the consummation of any of the transactions contemplated hereby.  Except as set
forth on Schedule 5.07(g), the Seller has made any and all payments required to
be made pursuant to, or in connection with, its rights under the Third-Party
Licenses and is not otherwise in breach of any Third-Party License.  Except for
Licensed Intellectual Property, the Products and Technology contain no materials
in which any third party may claim superior, joint or common ownership.

                        (h)                Schedule 5.07(h) sets forth a true,
complete and correct list of all Intellectual Property Registrations of the
Seller, together with a true, complete and correct list of all unregistered
trademarks, service marks and other source identifiers of the Seller, and the
jurisdictions in which such trademarks, service marks and source identifiers are
used.  All statements and representations made by the Seller in any Intellectual
Property Registration were true in all material respects as of the time they
were made.  To the extent required by applicable law, if such statements or
representations ceased to be true after such Intellectual Property Registration
was filed or issued, appropriate amendments were timely filed by the Seller to
correct such statements or representations.  Except as specifically set forth on
Schedule 5.07(h), (i) to Seller's Knowledge, there is no fact or circumstance
which would prevent the Seller's unregistered copyrights or the unregistered
service marks, trademarks and other source identifiers listed on Schedule
5.07(h) from being registered; (ii) no Intellectual Property Registration
related to the Product Development has lapsed, expired or been abandoned,
surrendered or canceled, or is subject to any injunction, judgment, order,
decree, ruling or charge or is subject to any pending or, to Seller's Knowledge,
threatened oppositions, cancellations, interferences or other proceedings before
the United States Patent and Trademark Office, the Trademark Trials and Appeals
Board, the United States Copyright Office or in any other court, tribunal,
administrative body or agency of competent jurisdiction in any country anywhere
in the world and (iii) all filing fees, maintenance fees, examination fees,
taxes, proofs of use and other administrative requirements necessary to have
been paid or done in order to obtain or maintain any Intellectual Property
Registration related to the Product Development have been paid or done and there
are no fees or taxes required to be paid, or actions required to be taken,
within ninety (90) days after the Closing Date.

                        (i)                  Except as set forth on Schedule
5.07(i), there are no Contracts with respect to the marketing, distribution,
licensing, or promotion of any Products, Services, Technology or any Acquired
Intellectual Property of the Seller, by any independent salesperson,
distributor, sublicensor, or other remarketer or sales organization.

                        (j)                 From the date on which the Seller
developed or acquired each item of Technology or Proprietary Information which
was considered confidential at the time of such development or acquisition
through the date hereof, the Seller has taken the actions which a reasonably
prudent person in the Seller's business would take to maintain the Seller's
Technology and Proprietary Information as confidential and proprietary, to
protect against the loss, theft or unauthorized use of such Technology or
Proprietary Information, and to protect and preserve the confidentiality of all
such Technology and Proprietary Information of the Seller.  To Seller's
Knowledge, all use, disclosure or appropriation of such Technology or
Proprietary Information of the Seller by or to a third party has been pursuant
to the terms of an agreement between the Seller and such third party.  All use,
disclosure or appropriation of Technology or Proprietary Information not owned
by the Seller has been pursuant to the terms of an agreement between the Seller
and the owner of such Technology or Proprietary Information, or is otherwise
lawful.  No holder of securities of the Seller has any interest or claim with
respect to any Technology or Proprietary Information used in the Product
Development.

            5.08          Title to the Assets.  Except as described on Schedule
5.08, the Seller has good and marketable title to, or a valid leasehold interest
in, the Acquired Assets free and clear of all Encumbrances, except for
Encumbrances for taxes not yet due and payable or Encumbrances for taxes which
are being contested in good faith.  The Seller owns, or has a valid leasehold or
other interest in, and immediately after the Closing the Purchaser will own, or
have a valid leasehold or other interest in, all assets necessary for the
conduct of the Product Development as previously conducted by the Seller (all of
which assets are included within the Acquired Assets) and to permit the
Purchaser to continue to conduct the Product Development in all respects in
substantially the same manner as the Product Development has been conducted
through the date hereof.

            5.09          Licenses; Permits.  Schedule 5.09 sets forth, with
respect to the Product Development and the Acquired Assets, all Governmental
Authorizations and Permits and, except as set forth in Schedule 5.09, such
Governmental Authorizations and Permits constitute all approvals,
authorizations, certifications, consents, variances, permissions, licenses, or
permits to or from, or filings, notices, or recordings to or with, federal,
state, or local governmental authorities that are required for the ownership and
use of the Acquired Assets and the conduct of the Product Development under
federal, state, and local law, regulation, ordinance, zoning requirement,
governmental restriction, order, judgment, or decree.  The Seller is in
compliance with all terms and conditions of such Governmental Authorizations and
Permits.  All of such Governmental Authorizations and Permits are in full force
and effect, and to Seller's Knowledge, no suspension or cancellation of any of
them is being threatened, nor will any of such Governmental Authorizations
and/or Permits be affected by the consummation of the transactions described in
this Agreement.  The Seller is in compliance with all other applicable
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules, and timetables contained in any law, regulation, code,
plan, order, decree, judgment, notice, or demand letter issued, entered,
promulgated, or approved thereunder relating to or affecting the Product
Development.

            5.10          Litigation.  As of the date hereof, there is no
action, proceeding or investi­gation pending or, to Seller's Knowledge,
threatened that (i) is or may be brought against or that involves the Acquired
Assets or the Product Development, or (ii) questions or challenges the validity
of, or seeks damages or equitable relief on the basis of, this Agreement or any
action taken or to be taken by the Seller pursuant to this Agreement or in
connection with the transactions contemplated hereby, nor, to Seller's
Knowledge, is there any valid basis for any such action, proceeding or
investigation.

            5.11          Court Orders, Decrees, and Laws.  There is no
outstanding or, to Seller's Knowledge, threatened order, writ, injunction, or
decree of any court, governmental agency, or arbitration tribunal against the
Seller involving or relating to the Product Development.  The Seller is not in
violation of any applicable federal, state or local laws, regulations,
ordinances, zoning requirements, governmental restrictions, orders, judgments or
decrees affecting, involving or relating to the Product Development, and the
Seller has not received any notices alleging any such violation.  The foregoing
shall be deemed to include laws and regulations relating to the federal patent,
copyright, and trademark laws, state trade secret and unfair competition laws,
taxes of any nature whatsoever and to all other applicable laws.

            5.12          No Errors or Omissions.  The Seller has not paid any
liability, damage, loss, cost or expense as a result of any defect or other
deficiency (whether of content, design, materials, workmanship, labeling,
instructions or otherwise) with respect to the Products or Services ("E&O
Liability"), whether such E&O Liability is incurred by reason of any express or
implied warranty (including without limitation any warranty of merchantability
or fitness), any doctrine of common law (tort, contract or other), or any
statutory provision or otherwise and irrespective of whether such E&O Liability
is covered by insurance.

            5.13          Broker's Fees.  Neither the Seller nor anyone acting
on its behalf have made any commitment or done any other act which would create
any liability for any brokerage, finder's or similar fee or commission in
connection with the transactions contemplated by this Agreement.

            5.14          Disclosure.  No represen­tation or warranty by the
Seller in this Agreement and no statement contained herein or in any Related
Document furnished or to be furnished by the Seller to the Purchaser pursuant to
the provisions hereof contains or will contain any untrue statement of material
fact or omits or will omit to state any material fact necessary in order to make
the statements herein or therein not misleading.  The Seller has disclosed to
the Purchaser all facts known or reasonably available to the Seller that are
material to the Product Development or the Acquired Assets.

Article VI  

REPRESENTATIONS AND WARRANTIES OF PURCHASER

            In order to further induce the Seller to enter into and perform this
Agreement, the Purchaser and Aquamer hereby represent and warrant to the Seller
as follows:

             6.01          Corporate Organization; Due Authorization.  The
Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has full corporate power to execute,
deliver and perform this Agreement and each Related Document to which it is a
party.  The execution, delivery and performance of this Agreement and all
Related Documents have been duly and validly authorized by all necessary
corporate actions on the part of the Purchaser and Aquamer, respectively.

            6.02          Issuance of Shares.  Upon issuance at the Closing, the
Shares will be duly authorized, validly issued, fully paid and non-assessable,
and will not be issued in violation of any preemptive, subscription or other
right of any person to acquire securities, ownership interests or rights in
Aquamer.  There are no outstanding subscriptions, options, convertible or
exchangeable securities, preemptive rights, warrants, calls or agreements
relating to the issuance or transfer of the Shares.  The Shares will be issued
in compliance with all applicable laws, including securities laws.  Aquamer has
not violated any applicable laws in connection with the sale of the Shares.

            6.03          Valid and Binding.  This Agreement constitutes (and,
when executed and delivered at Closing, each Related Document, to the extent
that the Purchaser and Aquamer are parties thereto, as applicable, will
constitute) a valid and binding obligation of each of the Purchaser and Aquamer,
enforceable against each of the Purchaser and Aquamer in accordance with its
terms, except that (i) such enforce­ment may be limited by or subject to any
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to or limit­ing credi­tors' rights generally and
(ii) the remedy of specific per­formance and injunctive and other forms of
equitable relief are subject to certain equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.

            6.04          Consents and Approvals of Governmental Authorities. 
No consent, approval or authorization of, or declaration, filing or registration
with, any governmental authority is required to be obtained by the Purchaser or
Aquamer in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby.

            6.05          No Violation.  The execution and delivery of this
Agreement and each Related Document by the signatories thereto, and the
consummation of the trans­actions contemplated hereby and thereby and compliance
with the terms hereof and thereof does not and will not, conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under or result
in the creation of any Encumbrance of any kind upon any of the properties or
assets of each of the Purchaser and Aquamer under, any provision of (i) the
Certificate of Incorporation or By-laws of the Purchaser and Aquamer, (ii) any
note, bond, mort­gage, indenture, deed of trust, license, lease, contract,
commitment or loan or other agreement to which the Purchaser and Aquamer, as
applicable, is a party or by which any of its properties or assets are bound, or
(iii) any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to the Purchaser and Aquamer or their property or assets,
respectively.

            6.06          Broker's Fees.   None of the Purchaser, Aquamer nor
anyone acting on their behalf has made any commitment or done any other act
which would create any liability for any brokerage, finder's or similar fees or
commissions in connection with the transactions contemplated by this Agreement.

Article VII  

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

            7.01          Survival of Representations and Warranties.  All
representations and warranties made by any party hereto in this Agree­ment or in
the attached Schedules or in any exhibit or certificate delivered pursuant
hereto shall survive the Closing hereunder and any investigation heretofore made
by or on behalf of any other party through the first anniversary of the Closing
Date, except with respect to the following representations and warranties (the
"Fundamental Representations"):  Sections 5.01 ("Organization"), 5.02
("Authorization"), 5.03 ("Valid and Binding"), 5.04 ("No Violation"), 5.05
("Consents and Approvals") and 6.02 ("Issuance of Shares") which shall survive
until the expiration of the statute of limitations applicable thereto (each, a
"Survival Period").  No investigation by the Purchaser shall relieve the parties
from any liability for any misrepresentation, misleading statement or omission
made in this Agreement or in connection with the transactions contemplated
hereby.

            7.02          Notice of Damages.  A party seeking indemnity
hereunder (the "Indemnified Party") will give the party from whom indemnity is
sought hereunder (the "Indemnitor") prompt notice (hereinafter, the
"Indemnification Notice") of any demands, claims, actions or causes of action
(collectively, "Claims") asserted against the Indemnified Party.  Failure to
give such notice shall not relieve the Indemnitor of any obligations which the
Indemnitor may have to the Indemnified Party under this Article VII, except to
the extent that such failure has prejudiced the Indemnitor under the provisions
for indemnification contained in this Agreement or the Indemnitor's ability to
defend such Claim.  For purposes of this Article VII, (i) the Purchaser and
Aquamer, on the one hand, and the Seller, on the other hand, shall be deemed to
be the "Indemnified Party," and (ii) the Purchaser and Aquamer, on the one hand,
and the Seller, on the other hand, shall be deemed to be the "Indemnitors," as
the case may be.

            7.03          Agreements to Indemnify.

                        (a)                Subject to the terms and conditions
of this Article VII, the Seller covenants and agrees to indemnify, defend and
hold harmless the Purchaser and its Affiliates (including any officer, director,
stockholder, partner, member, employee, agent or representative of any thereof)
(a "Purchaser Affiliate") from and against all assessments, losses, damages,
liabilities, costs and expenses, including with­out limitation interest,
penalties and reasonable fees and ex­penses of legal counsel (collectively,
"Damages") imposed upon or incurred by the Purchaser or any Purchaser Affiliate
arising out of, in connection with or resulting from:  (i) any breach of any
representation or warranty of the Seller contained in or made pursuant to this
Agreement or any Related Document to which the Seller is a party; (ii) any
nonfulfillment of any covenant or agreement of the Seller contained in or made
pursuant to this Agreement or any Related Document to which the Seller is a
party; (iii) any and all Excluded Liabilities; and (iv) any and all claims made
by creditors of the Seller including, without limitation, relating to the
provisions of any "bulk sales" laws of any state or other jurisdiction that may
be applicable to the transactions contemplated hereby.

                        (b)               Subject to the terms and conditions of
this Article VII, each of the Purchaser and Aquamer (jointly and severally)
covenants and agrees to indemnify, defend and hold harmless the Seller and its
Affiliates (including any successor or assigns, officer, director, stockholder,
partner, member, employee, agent or representative thereof) from and against all
Damages imposed upon or incurred by such Indemnified Party arising out of or in
connection with or resulting from: (i) any breach of any representation or
warranty of the Purchaser or Aquamer contained in or made pursuant to this
Agreement or any Related Document to which the Purchaser or Aquamer is a party;
(ii) any nonfulfillment of any covenant or agreement of the Purchaser or Aquamer
contained in or made pursuant to this Agreement or any Related Document to which
the Purchaser or Aquamer is a party, (iii) any and all Assumed Liabilities and
(iv) any liabilities arising from continuing the Product Development by
Purchaser after Closing.

                        (c)                The Indemnitor shall reimburse an
Indemnified Party promptly after delivery of an Indemnification Notice
certifying that the Indemnified Party has incurred Damages after compliance with
the terms of this Article VII; provided, however, that the Indemnitor shall have
the right to contest any such Damages or its obligations to indemnify therefor
in accordance with the terms of this Agreement.

            7.04          Conditions of Indemnification of Third Party Claims. 
The obligations and liabilities of an Indemnitor under Section 7.03 hereof with
respect to Damages resulting from Claims by persons not party to this Agreement
shall be subject to the following terms and conditions:

                        (a)                Promptly after delivery of an
Indemnification Notice in respect of a Claim and subject to Section 7.03(c), the
Indemnitor may elect, by written notice to the Indemnified Party, to undertake
the defense thereof with counsel reasonably satisfactory to the Indemnified
Party, at the sole cost and expense of Indemnitor.  If the Indemnitor chooses to
defend any claim, the Indemnified Party shall cooperate with all reasonable
requests of the Indemnitor and shall make available to the Indemnitor any books,
records or other documents within its control that are necessary or appropriate
for such defense.

                        (b)               In the event that the Indemnitor,
within a reasonable time after receipt of an Indemnification Notice, does not so
elect to defend such Claim, the Indemnified Party will have the right (upon
further notice to the Indemnitor) to undertake the defense, compromise or
settlement of such Claim for the account of the Indemnitor, subject to the right
of the Indemnitor to assume the defense of such Claim pursuant to the terms of
Section 7.04(a) at any time prior to settlement, compromise or final
determination thereof; provided, that the Indemnitor reimburses in full all
costs of the Indemnified Party (including reasonable attorney's fees and
expenses) incurred by it in connection with such defense prior to such
assumption.

                        (c)                Anything in this Section 7.04 to the
contrary notwithstanding, (i) if the Indemnified Party reasonably believes there
is a reasonable probability that a Claim may materially and adversely affect the
Indemnified Party, the Indemnified Party shall have the right to participate in
the defense, compromise or settlement of such Claim; provided, that the
Indemnitor shall not be liable for expenses of separate counsel of the
Indemnified Party engaged for such purpose, and (ii) no person who has
undertaken to defend a Claim under Section 7.04(a) hereof shall, without written
consent of all Indemnified Parties, settle or compromise any Claim or consent to
entry of any judgment which does not include as an unconditional term thereof
the release by the claimant or the plaintiff of all Indemnified Parties from all
liability arising from events which allegedly give rise to such Claim.

            7.05          Limitations on Indemnification.  Notwithstanding
anything to the contrary provided elsewhere in this Agreement, the obligations
of any Indemnitor under this Agreement to indemnify any Indemnified Party with
respect to any Claim pursuant to Section 7.03 shall be of no force and forever
barred unless the Indemnified Party has given the Indemnitor notice of such
claim prior to the end of the applicable Survival Period.  The Purchaser shall
not be entitled to indemnity pursuant to Section 7.03(a)(i) until the aggregate
amount of all Claims exceeds $5,000 (the "Threshold") at which time Purchaser
shall be entitled to recover the aggregate amount of all Claims including those
in the Threshold Amount.  The maximum indemnification pursuant to Section
7.03(a)(i) to which the Purchaser shall be entitled shall be $100,000 (the
"Cap").  Notwithstanding the foregoing, the Threshold and Cap shall not apply to
a breach of the Fundamental Representations or in the case of fraud or willful
misrepresentation.  In any event, the parties shall fully cooperate with each
other and their respective counsel in accordance with Section 7.04 in connection
with any such litigation, defense, settlement or other attempted resolution.

            7.06          Exclusivity of Remedy. The parties acknowledge and
agree that the indemnification provisions contained in Section 7.03 shall be the
exclusive remedy for breaches of any representations or warranties except in the
case of fraud of willful misrepresentation by the Indemnitor.

Article VIII  

MISCELLANEOUS PROVISIONS

            8.01          Expenses; Taxes.  Except as otherwise provided herein,
the Seller shall pay all expenses incurred by or on behalf of the Seller and the
Purchaser shall pay all expenses incurred by or on behalf of the Purchaser or
Aquamer, in each case in connection with this Agreement or any transaction
contemplated by this Agreement, whether or not such transaction shall be
consummated, including without limitation all fees of its or their respective
legal counsel and accountants.  All sales, use, transfer, and purchase taxes and
fees, if any, arising out of the transfer of the Acquired Assets pursuant to
this Agreement shall be paid by the Seller.

            8.02          Notices.  All notices, requests, demands, consents or
waivers and other communications required or permitted hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or by
facsimile (with immediate confirmation), one business day after being sent if by
nationally recognized overnight courier or if mailed, then four days after being
sent by certified or registered mail, return receipt requested with postage
prepaid:

                        (a)                If to the Seller:

                                                ThermaFreeze Products Corp.
                                                23 Wallace Street, Suite 408
                                                Red Bank, New Jersey 07701
                                                Attention: Richard E. Bolton
                                                Chief Executive Officer
                                                Facsimile: (732) 676-7697

                                    with a copy to:

                                                Pryor Cashman LLP
                                                7 Times Square, 40th Floor
                                                New York, New York 10036
                                                Attention: Eric M. Hellige, Esq.
                                                Facsimile: (212) 798-6380

                        (b)               If to the Purchaser or Aquamer:

                                                Aquamer Medical Corp.
                                                23 Wallace Street, Suite 408
                                                Red Bank, New Jersey 07701
                                                Attention: Richard Falcone
                                                Chief Executive Officer

or, in each case, to such other person or address as any party shall furnish to
the other parties in writing.

            8.03          Binding; No Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by the Seller without the prior written consent of the Purchaser.  The
Purchaser may assign all or part of this Agreement and its rights hereunder, (i)
to an Affiliate or (ii) from and after the Closing to a Person, not a party to
this Agreement, who acquires substantially all of the assets of such party and
who assumes all of the obligations of such party hereunder, provided in each
such case that no such assignment shall release such party from its duties and
obligations hereunder.

            8.04          Severability.  If in any jurisdiction, any provision
of this Agreement or its application to any party or circumstance is restricted,
prohibited or unenforceable, such provision shall, as to such jurisdiction, be
ineffective only to the extent of such restriction, prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of such provision in any other
jurisdiction or its application to other parties or circumstances.  In addition,
if any one or more of the provisions contained in this Agreement shall for any
reason in any jurisdiction be held to be excessively broad as to time, duration,
geographical scope, activity or subject, it shall be construed, by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law of such jurisdiction as it shall then appear.

            8.05          Governing Law; Consent to Jurisdiction and Venue.

                        (a)                This Agreement shall be governed by
the laws of the State of New York as to all matters including, but not limited
to, matters of validity, construction, effect, performance and liability,
without consideration of conflicts of laws provisions contained therein, and the
courts of the State of New York have exclusive jurisdiction of all disputes with
respect to an alleged breach of any representation, warranty, agreement or
covenant of this Agreement, including any dispute relating to the construction
or interpretation of the rights and obligations of any party, which is not
resolved through discussion between the parties.

                        (b)               Each of the parties hereby irrevocably
and unconditionally submits to the exclusive jurisdiction of any State or
Federal court sitting in New York County in any action or proceeding commenced
by any of the parties or to which any of the Purchaser, Aquamer or the Seller is
a party arising out of or relating to this Agreement, any Related Document or
any transaction contemplated hereby or thereby.  Each of the parties hereby
irrevocably waives, to the fullest extent it or they may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding.  Each of the parties also irrevocably and unconditionally consents
to the service of any and all process in any such action or proceeding by the
mailing of copies of such process by certified mail to such party, and its
counsel, at their respective addresses specified in Section 8.02.  Each of the
parties further irrevocably and unconditionally agrees that a final judgment in
any such action or proceeding (after exhaustion of all appeals or expiration of
the time for appeal) shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

            8.06          Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

            8.07          Headings.  The title of this Agreement, and the
headings of the Sections, Articles and Schedules to this Agreement, are for
reference purposes only and shall not be used in construing or interpreting this
Agreement.

            8.08          Entire Agreement; Amendment; Waiver.  This Agreement
and each Related Document delivered pursuant to the terms hereof, sets forth the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and super­sedes all prior agreements, promises, covenants,
arrangements, representations or warranties, whether oral or written, by any
party hereto or any officer, director, employee or representative of any party
hereto.  No modification or waiver of any provision of this Agreement shall be
valid unless it is in writing and sign­ed by the party to be charged therewith. 
The waiver of breach of any term or condition of this Agreement shall not be
deemed to constitute a waiver of any other breach of the same or any other term
or condition.

            8.09          Third Parties.  Except as specifically set forth or
referred to herein, nothing herein expressed or implied is intend­ed or shall be
construed to confer upon or give to any Person other than the parties hereto and
their successors or assigns any rights or remedies under or by reason of this
Agree­ment.

            8.10          Publicity.  From the date hereof through the Closing
Date, no party hereto shall make any announcement of the transactions
contemplated hereby without the prior written consent of the other parties
hereto.

            8.11          No Presumption.  The Seller and the Purchaser have
each participated in the negotiation and drafting of this Agreement and have
each been represented throughout to his or its satisfaction by legal counsel of
his or its choosing.  In the event any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

[remainder of page intentionally left blank; signature page follows]

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered on the day and year first above written.

                                                            PURCHASER:

                                                                        AQUAMER
SHIPPING CORP.
                                                                        By:
 /s/Richard Falcone                        
                                                                        Name:
Richard Falcone
                                                                        Title:  
Chief Executive Officer

                                                            AQUAMER:

                                                                        AQUAMER
MEDICAL CORP.
                                                                        By:
 /s/Richard Falcone                        
                                                                        Name:
Richard Falcone
                                                                        Title:  
Chief Executive Officer

                                                            SELLER:

                                                                       
THERMAFREEZE PRODUCTS CORPORATION
                                                                        By:
 /s/Richard E. Bolton                                  
                                                                        Name:
Richard E. Bolton
                                                                        Title:  
Chief Executive Officer

--------------------------------------------------------------------------------


APPENDIX I

1.01          "Acquired Assets" shall mean all of the assets, properties and
rights of every kind and description of the Seller used or useful in the Product
Development, other than the Excluded Assets, with such additions thereto as may
be permitted by the terms of this Agreement, including without limitation:

                        (a)                all Owned Tangible Property,
including without limitation that listed and described on Schedule 1.01(a)
hereto and the Seller's rights under all related warranties;

                        (b)               all of the Seller' right, title and
interest in and to the Leased Tangible Property, including without limitation
that listed and described on Schedule 1.01(b) hereto;

                        (c)                all Acquired Intellectual Property,
including without limitation that listed and described on Schedule 1.01(c)
hereto, together with the Proprietary Information and the Technology;

                        (d)               all of the Seller's right, title and
interest in, to and under the Contracts, including without limitation those
listed on Schedule 1.01(d) hereto;

                        (e)                all customer, lead, mailing,
circulation, purchaser and all other lists, accounts, books and records of the
Seller related to the Product Development, (including without limitation those
relating to (i) the purchase of materials, supplies or services, and (ii) the
production, marketing and sale of Products or Services, including all
correspondence and other files), and all other existing records of the Seller
related to the Product Development, and all computerized records, together with
the related documentation used in connection therewith;

                        (f)                 all claims, including but not
limited to claims under the Seller's insurance policies, causes of action and
choses in action of the Seller arising from or relating to the Product
Development;

                        (g)                all Governmental Authorizations
related to the Product Development, including without limitation those listed
and described on Schedule 5.09 hereto;

                        (h)                all goodwill of the Seller associated
with the Product Development.

1.02          "Acquired Intellectual Property" shall mean the Owned Intellectual
Property and any other Intellectual Property of the Seller at any time used or
useful in the Product Development, including without limitation all of Seller's
right, title and interest in, to and under the Owned Intellectual Property and
the Licensed Intellectual Property;

1.03          "Affiliate" shall mean an affiliate of an individual or entity as
the term "affiliate" is defined in the rules and regu­lations promulgated under
the Securities Act of 1933, as amended.

1.04          "Agreement" shall mean this Asset Purchase Agreement and all
schedules and exhibits hereto.

1.05          "Aquamer" shall have the meaning ascribed to such term in the
preamble to this Agreement.

1.06          "Assumed Liabilities" shall have the meaning ascribed to such term
in Section 2.02(a).

1.07          "Cap" shall have the meaning ascribed to such term in Section
7.05.

1.08          "Claims" shall have the meaning ascribed to such term in Section
7.02.

1.09          "Closing" shall have the meaning ascribed to such term in Section
3.01.

1.10          "Closing Date" shall have the meaning ascribed to such term in
Section 3.01.

1.11          "Consultant" shall have the meaning ascribed to such term in the
second WHEREAS clause of this Agreement.

1.12          "Consulting Agreement" shall have the meaning ascribed to such
term in the second WHEREAS clause of this Agreement.

1.13          "Contract" shall mean any contract, license agreement, commitment,
lease, or restriction of any kind related to the Product Development, written or
oral, to which the Seller is a party or by which the Seller is bound or to which
any of the Acquired Assets are subject, including without limitation, Third
Party Licenses and the Consulting Agreement.

1.14          "Damages" shall have the meaning ascribed to such term in Section
7.03(a).

1.15          "E&O Liability" shall have the meaning ascribed to such term in
Section 5.12.

1.16          "Encumbrance" shall mean any claim, mortgage, pledge, lien,
security or other third party right or interest of any kind whatsoever,
condi­tional sales agreement, option, encumbrance or charge of any kind
affecting real or personal property.

1.17          "Excluded Liabilities" shall have the meaning ascribed to such
term in Section 2.02(b).

1.18          "Fundamental Representations" shall have the meaning ascribed to
such term in Section 7.01.

1.19          "Governmental Authorizations" shall mean all governmental
approvals, authorizations, certifications, consents, variances, permissions,
licenses, directives, and permits to or from, or filings, notices, or recordings
to or with United States federal, state, and local governmental authorities.

1.20          "Indemnification Notice" shall have the meaning ascribed to such
term in Section 7.02.

1.21          "Indemnified Party" shall have the meaning ascribed to such term
in Section 7.02.

1.22          "Indemnitor" shall have the meaning ascribed to such term in
Section 7.02.

1.23          "Intellectual Property" shall mean all patent, copyright, trade
secret, trademark and other intellectual and industrial property which is
recognized under the law of any jurisdiction anywhere in the world, whether
under common law, by statute or otherwise.

1.24          "Intellectual Property Registration" shall mean an application
(including provisional applications), certificate, filing, registration or other
document seeking or confirming rights in Intellectual Property, filed with or
issued, granted or recorded by any governmental or regulatory authority in any
jurisdiction anywhere in the world (including, in the case of patent
applications, international or multi-national applications filed in accordance
with Chapter I of the Patent Cooperation Treaty or any other multi-lateral
agreement), including any and all amendments to any of the foregoing.

1.25          "IP Development Work" shall have the meaning ascribed to such term
in Section 5.07(b).

1.26          "Knowledge" means the actual knowledge of the officers and
directors of the Seller, after due inquiry.

1.27          "Leased Tangible Property" shall mean all machinery, furniture,
equipment and other tangible personal property used or useful in the Product
Development, in each case which is subject to a leasehold interest held by the
Seller.

1.28          "Licensed Intellectual Property" shall mean Intellectual Property
which the Seller uses or has the right to use in the Product Development
pursuant to Third Party Licenses.

1.29          "Owned Intellectual Property" shall mean Intellectual Property
used or useful in the Product Development (i) created or developed by employees
of the Seller or (ii) to which the Seller has acquired, by purchase, assignment
or other transfer the unconditional, unrestricted, exclusive right to control or
prevent any and all use of such Intellectual Property by others without any
consent or approval of or payment to, any other Person.

1.30          "Owned Tangible Property" shall mean all machinery, furniture,
fixtures, equipment, inventory, work-in-process and raw materials and other
tangible personal property owned by the Seller and used or useful in the Product
Development.

1.31          "Permit" shall mean any license, franchise, permit, consent,
order, approval, authorization or registration from, of or with a governmental
entity.

1.32          "Person" shall mean an individual, partnership, corporation,
limited liability company, association, joint stock company, trust, joint
venture, unincorporated organization and governmental entity or any department,
agency or political subdivision thereof.

1.33          "Products" shall mean any products that may result from the
Product Development.

1.34          "Product Development" shall have the meaning ascribed to such term
in the first WHEREAS clause of this Agreement.

1.35          "Promissory Note" shall have the meaning ascribed to such term in
Section 2.03.

1.36          "Proprietary Information" shall mean, with respect to the Acquired
Assets, all technical, commercial, marketing or other information, data and
material of the kind normally considered to be confidential or proprietary in
nature, including without limitation, information relating to the Technology and
any other process, design, formula, know‑how, invention, trade secret or
research, marketing or other data used or useful in the Product Development and
that has not entered the public domain.

1.37          "Purchase Price" shall have the meaning ascribed to such term in
Section 2.03.

1.38          "Purchaser" shall have the meaning ascribed to such term in the
preamble to this Agreement.

1.39          "Purchaser Affiliate" shall have the meaning ascribed to such term
in Section 7.03(a).

1.40          "Related Documents" shall mean all other agreements, instruments,
documents and certificates to be executed and delivered pursuant to this
Agreement.

1.41          "Representatives" shall mean the attorneys, accountants or other
agents or employees of a party to this Agreement.

1.42          "Restricted Party" shall have the meaning ascribed to such term in
Section 4.01.

1.43          "Seller" shall have the meaning provided such term in the preamble
of this Agreement.

1.44          "Services" shall mean services offered or provided to third
parties by the Seller in respect of the Product Development, including, but not
limited to, access to and use of the Products.

1.45          "Shares" shall have the meaning ascribed to such term in Section
2.03.

1.46          "Survival Period" shall have the meaning ascribed to such term in
Section 7.01.

1.47          "Tangible Property" shall mean the Owned Tangible Property and the
Leased Tangible Property.

1.48          "Technology" shall mean all of the Seller's formulae; algorithms;
processes; procedures; designs; strategic, business and other plans; research;
invention disclosures (whether describing patentable or unpatentable
inventions); and all records of the foregoing, including without limitation, any
laboratory notes; test methodologies and results; engineering and technical
information; data, materials, know-how and methodologies; trade secrets; web
sites; communications and associated peripheral devices and resources; computer
software, programs and code, both object and source, in whatever form and media;
databases; specifications, software manuals and program documentation,
prototypes and other tangible items used or useful in the Product Development.

1.49          "Third Party License" shall mean all licenses, agreements,
obligations or other commitments under which a Person has granted the Seller a
right to use Intellectual Property but retains one or more rights to use such
Intellectual Property.

1.50          "Threshold" shall have the meaning ascribed to such term in
Section 7.05.

--------------------------------------------------------------------------------


Exhibit A

PROMISSORY NOTE

$100,000.00                                                                                                             
March 21, 2010

            FOR VALUE RECEIVED, AQUAMER SHIPPING CORP., a Delaware corporation
(herein called the "Borrower"), hereby promises to pay to the order of
ThermaFreeze Products Corp., a Delaware corporation (the "Holder"), the
principal sum of One Hundred Thousand Dollars ($100,000.00), subject to the
conditions set forth below, together with interest upon the principal hereof at
the rate of 6.00% per annum prior to the occurrence of an event of default (as
described below) and at the rate of 12% per annum from and after an event of
default.  Capitalized terms used but not defined herein shall have the meaning
ascribed to them in the Asset Purchase Agreement, dated as of March 21, 2010
(the "Asset Purchase Agreement"), by and among the Borrower, Aquamer Medical
Corp. (the "Company") and the Holder.

            The outstanding principal amount of this Note plus accrued interest
shall be due and payable 120 days following the date hereof.

            Interest on this Note shall accrue on the unpaid principal amount of
this Note from the date of issuance until the date of repayment of the principal
and payment of accrued interest in full.  Interest shall be calculated on the
basis of a 365/366 actual day calendar year.  Payments hereunder shall be made
at such place as the holder hereof shall designate to the undersigned, in
writing, in lawful money of the United States of America in immediately
available funds and without presentation of this Note for notation of such
payment.  Any payment which becomes due on a Saturday, Sunday or legal holiday
shall be payable on the next business day.

            This Note shall, (i) upon declaration by the Holder or (ii)
automatically upon acceleration pursuant to clause (b) below, become immediately
due and payable upon the occurrence of any of the following specified events of
default:

                        (e)                If the Borrower shall default in the
due and punctual payment of the principal amount of this Note or accrued
interest thereon when and as the same shall become due and payable, whether at
maturity or by acceleration;

                        (f)                 If the Borrower or the Company shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking of possession by any such
official in an involuntary case or other proceeding commenced against him or it,
or shall make a general assignment for the benefit of creditors, or shall take
any action to authorize any of the foregoing; or an involuntary case or other
proceeding shall be commenced against the Borrower or the Company seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed or unstayed for a
period of 20 consecutive days;

                        (g)                If the Borrower is in breach of any
covenant or agreement set forth in this Note;

                        (h)                If the Borrower or the Company sells
or transfers all or substantially all of its assets or merges with or into
another entity such that the Borrower is not the surviving entity.

            Declaration of this Note being immediately due and payable by the
Holder may only be made by written notice to the Borrower declaring the unpaid
balance of the principal amount of this Note and accrued interest thereon to be
due.  Such declaration shall be deemed given upon the occurrence of any event
specified in clause (b) above.

            The Borrower shall pay all costs and expenses incurred by Holder in
enforcing the terms of this Note or the collection of the debt evidenced hereby,
including without limitation court costs and reasonable attorneys' fees, whether
or not legal action is commenced against the Borrower.

            This Note may be prepaid by the Borrower in whole or in part at any
time or from time to time without penalty or premium.  All prepayments shall be
applied first to any additional amounts due and owing under this Note, then to
accrued and unpaid interest due and owing hereunder and thereafter to the
reduction and payment of principal in order of maturity.  The obligations of the
Borrower and the Holder set forth herein shall be binding upon the successors
and assigns of each such party, whether or not such successors or assigns are
permitted by the terms hereof.

            The Borrower for itself and its successors and assigns hereby waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance or endorsement of this
Note.

            This Note shall be deemed to have been made under, and shall be
interpreted and governed by reference to, the laws of the State of New York. 
The Borrower hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State or Federal court sitting in New York County
in any action or proceeding commenced by Holder arising out of or relating to
this Note.  The Borrower hereby irrevocably waives, to the fullest extent it may
effectively do so under applicable law, the defense of an inconvenient forum to
the maintenance of such action or proceeding.  The Borrower also irrevocably and
unconditionally consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process by overnight
courier to the Borrower at its address specified in Section 8.02 of the Asset
Purchase Agreement.  The Borrower further irrevocably and unconditionally agrees
that a final judgment in any such action or proceeding (after exhaustion of all
appeals or expiration of the time for appeal) shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

            Except as expressly agreed in writing by the Holder, no extension of
time for payment of this Note, or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note shall release, discharge,
modify, change or affect the liability of the Borrower under this Note.

            All of the covenants, stipulations, promises and agreements made by
or contained in this Note on behalf of the undersigned shall bind its
successors, whether so expressed or not.

            No failure on the part of the Holder to exercise, and no delay in
exercising, any right under this Note shall operate as a waiver thereof, nor
shall any single or partial exercise of such rights preclude any other or
further exercise thereof or the exercise of any other right.

            It is the intention of the Borrower and the Holder that all payments
due hereunder will be treated for accounting and tax purposes as indebtedness of
the Borrower to the Holder.  Each of the Borrower and the Holder agrees to
report such payments due hereunder for the purposes of all taxes in a manner
consistent with such intended characterization.

            If any term or provision of this Note shall be held invalid, illegal
or unenforceable, the validity of all other terms and provisions herein shall in
no way be affected thereby.

            The terms of this Note cannot be changed except in a writing
executed by the Holder and the Borrower.  This Note may not be discharged in
whole or in part, except by a writing executed by Holder.  In the event that
Holder demands or accepts partial payments of this Note, such demand or
acceptance shall not be deemed to constitute a waiver of the right to demand the
entire unpaid balance of this Note at any time in accordance with the terms
hereof.

            All notices, demands and other communications hereunder shall be in
writing and shall be delivered in accordance with Section 8.02 of the Asset
Purchase Agreement.

            IN WITNESS WHEREOF, the Borrower has caused this Note to be signed
as of the date hereinabove set forth.

                                                                                   
AQUAMER SHIPPING CORP.

                                                                                   
By:                                                                  

                                                                                   
Name:  Richard Falcone
                                                                                   
Title:     Chief Executive Officer

--------------------------------------------------------------------------------

Exhibit B

BILL OF SALE FOR TANGIBLE AND INTANGIBLE PROPERTY

            THIS BILL OF SALE FOR TANGIBLE AND INTANGIBLE PROPERTY is made,
executed and delivered as of this 21st day of March 2010, by ThermaFreeze
Products Corporation, a Delaware corporation ("Seller").  Capitalized terms used
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Asset Purchase Agreement (as defined below).

W I T N E S S E T H:

            WHEREAS, Seller is party to an Asset Purchase Agreement (the "Asset
Purchase Agreement") dated as of the date hereof by and among Seller, Aquamer
Shipping Corp., a Delaware corporation, and Aquamer Medical Corp., a Delaware
corporation.

            WHEREAS, the Asset Purchase Agreement provides for, among other
things, the transfer and sale to Purchaser of certain assets, properties and
rights of the Seller pertaining to the Product Development, all as more fully
described in the Asset Purchase Agreement, and including the Intellectual
Property of the Seller included within the Acquired Assets, for consideration in
the amount and on the terms and conditions provided in the Asset Purchase
Agreement; and

            WHEREAS, Seller desires to carry out the intent and purpose of the
Asset Purchase Agreement by executing and delivering to Purchaser, in addition
to such other instruments as Purchaser shall have otherwise received or may
hereafter reasonably require, this instrument evidencing the transfer to and
vesting in Purchaser of all right, title and interest in and to Seller's
Intellectual Property included within the Acquired Assets.

            NOW, THEREFORE, in consideration of the premises and of other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby agrees as follows:

            1.         Sale of Intellectual Property.  As of the date hereof,
Seller hereby conveys, grants, bargains, sells, transfers, sets over, assigns,
alienates, remises, releases, delivers and confirms unto Purchaser, its
successors and assigns forever, all right, title and interest in and to Seller's
Intellectual Property included within the Acquired Assets to have and to hold
all of the foregoing Seller's Intellectual Property included within the Acquired
Assets unto Purchaser, its successors and assignees for its and their own use
forever.

            2.         Sale of Tangible Property.  As of the date hereof, Seller
hereby conveys, grants, bargains, sells, transfers, sets over, assigns,
alienates, remises, releases, delivers and confirms unto Purchaser, its
successors and assigns forever, free and clear of all Encumbrances, all Owned
Tangible Property of the Seller included within the Acquired Assets.

            2.         Successors and Assigns.  Nothing in this instrument,
express or implied, is intended or shall be construed to confer upon, or give
to, any person, firm or corporation other than Purchaser, its successors and
assigns, any remedy or claim under or by reason of this instrument or any terms,
covenants or conditions hereof, and all the terms, covenants and conditions,
promises and agreements contained in this instrument shall be for the sole and
exclusive benefit of Purchaser and its successors and assigns.  This instrument
is executed by Seller, and shall be binding upon Seller and its respective
successors and assigns effective immediately upon its execution and delivery.

            3.         Further Assurances.  Seller hereby covenants that from
time to time after the delivery of this instrument, at Purchaser's reasonable
request, Seller will do, execute, authorize and deliver or will cause to be
done, executed, authorized and delivered such further acts, instruments,
notices, documents and assurances as Purchaser may deem reasonably necessary for
the effective transfer and assignment of all right, title and interest in and to
Seller's Intellectual Property included within the Acquired Assets to Purchaser,
its successors and assigns.

            4.          Miscellaneous.  The rights and obligations of Purchaser
and Seller set forth in the Asset Purchase Agreement shall not be limited,
altered, impaired, enhanced or enlarged by this instrument.  This instrument is
subject to the terms and conditions of the Asset Purchase Agreement and shall be
governed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law principles. 

[remainder of page intentionally left blank; signature page follows]

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, and intending to be legally bound hereby, Seller
has caused this Bill of Sale for Tangible and Intangible Property to be executed
and delivered by its duly authorized representative as of the day and year first
above written.

                                                                              
THERMAFREEZE PRODUCTS CORPORATION

                                                                        By:
                                                                 

                                                                              
Name: Richard E. Bolton
                                                                              
Title:   Chief Executive Officer

--------------------------------------------------------------------------------


Exhibit C

ASSIGNMENT AND ASSUMPTION AGREEMENT

            THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is made, executed and
delivered as of this 21st day of March, 2010, by and between ThermaFreeze
Products Corporation, a Delaware corporation ("Assignor"), and Aquamer Shipping
Corp., a Delaware corporation ("Assignee").  All defined terms used herein and
not defined herein shall have the meaning ascribed to such terms in the Purchase
Agreement (as defined below).

W I T N E S S E T H:

            WHEREAS, Assignor and Assignee are party to an Asset Purchase
Agreement dated as of even date herewith, by and among Assignor, Assignee and
Aquamer Medical Corp., a Delaware corporation, (the "Asset Purchase Agreement");

            WHEREAS, the Asset Purchase Agreement provides for, among other
things, (i) the transfer and sale to Assignee all of Assignor's right, title and
interest in and to the Contracts (as defined in the Purchase Agreement) to the
extent that such contracts, leases and agreements are assignable and (ii) the
assumption of the Assumed Liabilities by Assignee; and

            WHEREAS, Assignor and Assignee desire to carry out the intent and
purpose of the Purchase Agreement by executing and delivering this instrument
evidencing the assignment and assumption of the Contracts.

            NOW, THEREFORE, in consideration of the premises and of other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

                        1.         Assignor hereby sells, grants, assigns and
transfers to Assignee, its successors and assigns from and after the date
hereof, the Contracts, for all the rest of the respective terms of such
Contracts (and any renewals, extensions and other options therein contained),
subject to the covenants, conditions and provisions therein contained.

                        2.         From time to time after the date hereof,
without further consideration, Assignor shall execute and deliver such other
instruments of assignment, transfer and conveyance and shall take such other
action as Assignee may reasonably request to more effectively assign, transfer
and convey to Assignee, all of Assignor's right, title and interest in and to
any of the Contracts being assigned, transferred and conveyed to it hereunder or
to enable it to exercise and enjoy all rights and benefits of Assignor with
respect thereto.

                        3.         Assignee hereby assumes and agrees to perform
any and all liabilities and obligations of Assignor under the Contracts arising
after the Closing with the same force and effect as if Assignee had signed such
Contracts originally in place of Assignor; provided that such assumption shall
not apply to any Contract which requires third party consent if such consent has
not been obtained.

                        4.         If any assignment or attempted assignment of
any Contract without the consent or approval of a third party would constitute a
breach thereof, and if such consent is not obtained, Assignor will cooperate
with Assignee in any arrangement designed to provide for Assignee the benefits
under any Contract, including enforcement for the benefit of Assignee of any and
all rights of Assignor against a third party thereto arising out of the breach
or cancellation by such third party or otherwise.

                        5.         This Assignment and Assumption Agreement
shall inure to the benefit of and be binding upon Assignor and Assignee and
their respective successors and assigns.

                       6.         In the event of any conflict between a
provision of the Purchase Agreement and a provision hereof, the provision of the
Purchase Agreement shall control.

[remainder of page intentionally left blank; signature page follows]


            IN WITNESS WHEREOF, and intending to be legally bound hereby,
Assignor and Assignee have caused this Assignment and Assumption Agreement to be
executed and delivered by their duly authorized representative as of the day and
year first above written.

ASSIGNOR

THERMAFREEZE PRODUCTS CORPORATION

By:                                                                      

      Name: Richard E. Bolton

      Title: Chief Executive Officer

ASSIGNEE

AQUAMER SHIPPING CORP.

By:                                                                      

       Name: Richard Falcone

       Title: Chief Executive Officer

 